Citation Nr: 1034770	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for latent-type 
schizophrenic reaction, residual type, with depressive features 
(schizophrenia), rated as 30 percent disabling prior to April 14, 
2008.

2.  Entitlement to an increased rating for latent-type 
schizophrenic reaction, residual type, with depressive features 
(schizophrenia), rated as 50 percent disabling from April 14, 
2008.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, that continued the Veteran's evaluation for 
schizophrenia as 30 percent disabling.

The Veteran appeared at the RO and testified before a Decision 
Review Officer (DRO) in June 2003 and the undersigned Veterans 
Law Judge in June 2004.  Transcripts from those hearings are of 
record.

In January 2005, the Board denied the Veteran's increased rating 
claim.  The Veteran thereafter appealed the matter to the United 
States Court of Appeals for Veterans Claims (Court).  On May 16, 
2006, the Court issued an order that remanded the matter to the 
Board for action in compliance with the Joint Motion for Partial 
Remand.  The Board remanded the case for development in 
accordance with the motion in October 2006.

In an October 2008 rating decision, the RO increased the 
Veteran's rating for latent type schizophrenic reaction, residual 
type, with depressive features, from 30 to 50 percent disabling, 
effective April 14, 2008.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  Due to the staged rating, the Board has separated the 
Veteran's claim into two issues, as set forth above.

In April 2009, the Board denied the Veteran's increased rating 
claim.  The Veteran thereafter appealed the matter to the Court.  
On January 4, 2010, the Court issued an order that remanded the 
matter to the Board for action in compliance with the Joint 
Motion for Remand.  The Joint Motion indicated that the Board 
failed to discuss records showing the Veteran had an abnormal 
affect, poor and superficial insight, fragmented speech, and 
weekly panic attacks and also failed to properly discuss why the 
Veteran's disability did not warrant a 70 percent rating.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted above, the Veteran's schizophrenia is rated 30 percent 
disabling prior to April 14, 2008, and 50 percent disabling 
thereafter.

Following the Court's January 2010 Order, the Veteran submitted a 
private psychiatric evaluation, dated in April 2010.  After 
reviewing the medical records and interviewing the Veteran, M.C., 
M.D., concluded that the Veteran was totally disabled as of 2004 
and likely far earlier.  Dr. C disagreed with the Global 
Assessment of Functioning (GAF) scores assigned to the Veteran 
between 1998 and 2008, which were between 60 and 80.  In his 
opinion, the Veteran never had a GAF score greater than 50 and 
had been exhibiting severe symptoms of schizophrenia for over 
three decades.  The GAF score assigned in this evaluation was 20-
25. 

VA's duty to assist Veterans in obtaining the evidence needed to 
substantiate a claim includes providing a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Therefore, given this recently 
submitted evidence, which contradicts other evidence of record, 
the Board finds that a VA examination is necessary to 
retrospectively assess the severity of the Veteran's 
schizophrenia for the period covered by this appeal.  See Chotta 
v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 
Vet. App. 63 (2008) (holding that the duty to assist may include 
development of medical evidence through a retrospective medical 
evaluation where there is a lack of medical evidence for the 
relevant time period).

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
In this case, the issue was raised by the Veteran's attorney in a 
June 2008 written statement, in which he affirmatively asserted 
an informal claim of entitlement to a TDIU.  To date, this issue 
has not been considered by VA.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent, 
outstanding records, the RO must make 
arrangements with an appropriate VA medical 
facility for an examination to ascertain 
the nature and severity of the Veteran's 
psychiatric disability for the period from 
October 24, 2001 (the date of the Veteran's 
claim for an increase), to the present.  
The claims folder should be made available 
and reviewed by the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed - to 
specifically include records of the 
Veteran's VA mental health treatment during 
the appeal period and the Veteran's lay 
statements about his symptoms.

The examiner should assess the severity of 
the Veteran's psychiatric disability using 
the rating criteria.  To the extent 
possible, the examiner should also provide 
GAF scores.  If providing such scores is 
not possible, the examiner should explain 
why in the examination report.  The 
examiner must provide a complete rationale 
for any stated opinion.

The examiner is asked to specifically 
address the April 2010 private treatment 
record, in which there is an opinion that 
the Veteran was totally disabled beginning 
in 2004 and that the GAF scores assigned to 
his schizophrenia throughout the appeal 
period were inaccurate.

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail.  In all conclusions, 
the examiner must identify and explain the 
medical basis or bases, with identification 
of the pertinent evidence of record.  If 
the examiner is unable to render an opinion 
without resorting to speculation, he or she 
should explain why and so state.

2.  Then the RO must readjudicate this 
appeal.  If any benefit sought on appeal is 
not granted in full, the Veteran and his 
counsel must be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

